Citation Nr: 0117476	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia, paranoid type.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse






ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1974.

The current appeal arose from a December 1999 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for schizophrenia, 
paranoid type.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) in April 
2001, a transcript of which has been associated with the 
claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO declined to reopen the claim of entitlement to 
service connection for a psychiatric disorder when it issued 
an unappealed rating decision in October 1988.

2.  The evidence submitted since the final October 1988 
rating decision is neither redundant nor cumulative of 
evidence previously of record, it bears directly and 
substantially upon the issue at hand, provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's psychiatric disorder, and by itself or in 
connection with the evidence previously of record, is 
significant and must be considered in order to fairly decide 
the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1988 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence, which was of record prior to the October 1988, 
unappealed rating decision wherein the RO denied reopening 
the claim of entitlement to service connection for a 
psychiatric disorder is reported in pertinent part below.

Service medical records are negative for any complaints, 
findings, treatment, or diagnosis of any type of psychiatric 
disorder during active military service or existing at the 
time of separation from active military service.  

Post-service medical records show that in March 1976 the 
veteran was seen by VA for psychiatric treatment.  He was 
diagnosed with paranoid schizophrenia and admitted to a VA 
hospital under commitment.  He was hospitalized for 
approximately four months.  

Received in March 1982 the veteran's private physician, Dr. 
SD, indicated that he had been seen at intervals maintenance 
treatment or for help with emotional crises.  He diagnosed 
the veteran with schizophrenia, in remission.

The RO initially denied the veteran's claim of entitlement to 
service connection for schizophrenia when it issued a rating 
decision in April 1982.

In May 1988 the veteran requested that his claim for service 
connection for a psychiatric disorder be reopened.  He 
alleged treatment by VA by Dr. SD.  In a July 1988 statement 
Dr. SD indicated that he had last seen the veteran in May 
1982, and since he had not seen him since that time, he could 
not give an opinion as to the veteran's condition.

In October 1988 the RO denied reopening the veteran's claim 
for service connection for a psychiatric disorder.  The 
veteran did not appeal this determination.  

Evidence received since the October 1988 unappealed rating 
decision is reported in pertinent part below.

A VA hospital summary was submitted which shows the veteran 
was hospitalized from June 28, 1983 to August 2, 1983, with 
an admission diagnosis of schizophrenia, chronic 
undifferentiated type.

The veteran's wife submitted a statement in support of his 
claim.  She stated that he frequently mentioned specific 
incidents he had witnessed while he was in the service.  She 
stated that he was diagnosed with schizophrenia in 1975, and 
was hospitalized four times between 1975 and 1982.  He had 
been taking medication to control his symptoms and had side 
effects.  He was unable to concentrate on any one subject for 
a long period of time, and that it would be very difficult 
for him to work any type of full-time job with his symptoms.  
He was often depressed.

Further, medical evidence received by the RO consists of a 
mental health diagnostic evaluation conducted in September 
1991.  The veteran's primary diagnosis was schizophrenia 
paranoid type.  Psychiatric progress notes dated from 
December 1991 to March 1996 summarized visits with the 
veteran but provided no diagnosis.

In August 1999 Dr. GWM opined that the veteran's 
schizophrenia was well controlled on medication but felt it 
would be a continuing impediment for full-time employment.

In February 2000 the veteran's father submitted a statement 
in support of his claim.  He stated that when the veteran 
came home from the Army in 1974, he immediately noticed that 
he was having problems that did not improve, but worsened.  
He further stated that the veteran would pace back and forth 
day and night and was unable to sleep..  He thought people 
were following him and he would run to get away from voices 
in his head.  The veteran's sister also submitted a statement 
in support of his claim.  She reported that she was told by 
the veteran that he was "hearing voices and that people were 
following him."  She further reported that he was not eating 
or sleeping well.  

At his personal hearing the veteran testified that after 
discharge from the military, he was "on unemployment."  He 
registered for classes at Livingston University.  He was a 
full-time student for about a week or two.  Hearing 
Transcript (Tr.) pp. 5-6.  He discontinued school because of 
being paranoid.  He thought people were following him and 
that the books were out to brainwash him.  He was sent to a 
psychologist the first part of school, in January 1975, and 
the psychologist recommended he check in a mental 
institution.  Tr., p. 6.  In January 1975 he was having 
symptoms such as paranoia and hearing voices.  Tr., p. 8.  

He disclosed that in March 1976 he was diagnosed with chronic 
paranoid schizophrenia.  He stated that he was tricked into 
attending a hearing and was committed at the courthouse and 
the sheriff's deputies escorted him to VA where he spent 
three months.  Tr., p. 7.  He was treated for a short period 
by Dr. Y at a medical facility in Fayette, Alabama.  Tr., pp. 
14-15.  He stated that Dr. Y treated him for schizophrenia.  
Tr., p. 15.  He further stated that he had been receiving 
treatment from Dr. H, who is a psychiatrist, for the past 
year.  Tr., p. 16.

The veteran testified that he no longer receives Supplemental 
Security Income (SSI) from the Social Security Administration 
(SSA) because of his wife's income.  Tr., p. 16.  While in 
service, his job was a crypto maintenance specialist, which 
was extremely stressful.  Tr., p. 18.  His job in the service 
required him to handle top secret information with a crypto 
access.  Tr., p. 19.  


The veteran's wife testified that he had side effects from 
the medication, such as twitching and had to be treated for 
tendinitis because of the constant twitching of his hands and 
wrists.  He also experienced loss of muscle control, loss of 
bladder and bowel control, and anxiety attacks.  Tr., p. 10.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  


Analysis

The veteran seeks to reopen his claim of service connection 
for a psychiatric disorder, which the RO denied in October 
1988.  As noted earlier, when a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that the veteran has 
submitted evidence that was not in the record at the time of 
the unappealed rating decision of October 1988.  The evidence 
consist of VA hospital summary reports, a medical statement 
from Dr. GWM, a mental health diagnostic evaluation and 
treatment records, lay statements from the veteran's wife, 
father and sister and the veteran's testimony at his personal 
hearing.  Thus, the evidence submitted by the veteran since 
the October 1988 rating decision is new and not redundant or 
cumulative of evidence previously of record.  

Moreover, the evidence submitted since the October 1988 
rating decision is material because it provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed psychiatric disorder.  See Hodges, 
supra.  

The veteran testified that he was seen by a psychologist at 
Livingston University in January 1975, which is within one 
year of his discharge from service.  He stated that during 
that time he was paranoid and hearing voices.  He testified 
that the psychologist recommended that he check into a mental 
institution.  He stated that he was unaware of the problem 
and refused to go to the hospital; but, he was subsequently 
committed by the county sheriff to the hospital due to 
paranoid schizophrenia.  

In this regard, the Board notes that the veteran's wife also 
acknowledged his having been diagnosed with schizophrenia in 
1975, and having been hospitalized therefor on four occasions 
from 1975 to 1982.  

The Board notes that the credibility of this evidence is 
presumed.  See Justus, supra.  Thus the veteran's testimony 
bears directly and substantially upon the specific issue 
being considered in this case.  The Board notes that this 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder.  See Hodge, supra at 1363, and is 
therefore material to the issue at hand.  

As this evidence bears directly and substantially upon the 
specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  Based upon the foregoing, the Board 
finds that new and material evidence has been received since 
the October 1988 unappealed rating decision, and the 
veteran's claim for entitlement to service connection for 
schizophrenia, paranoid type is reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  VCAA, Pub. L. No. 106-
475, § 3(a) 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
schizophrenia, paranoid type, the appeal is granted in this 
regard.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  


The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In this particular case, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See VCAA of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); Bernard v. Brown. 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran essentially asserts that service connection 
should be granted for his psychiatric disorder because it 
resulted from active duty service.  He contends that the job 
he had in service was stressful and within a year of his 
discharge from service, he was seen by a psychologist who 
recommended that he seek treatment at a mental institution.  


Further the record reveals that the veteran previously 
received SSA benefits and was a recipient under VA's 
vocational rehabilitation program.  As the Board noted 
earlier, the veteran's wife reported his having been 
hospitalized for psychiatric purposes on four occasions 
between 1975 and 1982.  The foregoing discussed records 
should be obtained.

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The Board finds that a contemporaneous examination of the 
veteran by a psychiatrist is necessary in this instance to 
determine if a relationship exists between the veteran's 
experiences during his period of service and his current 
claimed psychiatric disorder.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The Board is the opinion that this claim requires additional 
development in view of the current state of the record in 
order to meet the duty to assist and comply with applicable 
regulatory criteria.  See 38 C.F.R. § 3.304(f) (2000); VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:



1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO, should contact 
the veteran through the veteran's 
representative, and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the veteran's psychiatric disorder.  

The RO should attempt to obtain medical 
records from the psychologist at 
Livingston University who evaluated the 
veteran in January 1975.  The RO should 
also obtain records from Dr. Y of 
Fayette, Alabama, whom the veteran 
alleges treated him for a short period of 
time.  In addition medical records should 
be obtain from Dr. H who is currently 
treating the veteran.

The veteran should be requested to 
identify the psychiatric facility(ies) in 
which he was hospitalized on four 
occasions from 1975 to 1982 (as reported 
by his wife), the treatment reports from 
which should be obtained and associated 
with the claims file.

The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning such claim.  

The veteran's VA vocational 
rehabilitation files, including all 
counseling records should be obtained and 
associated with the claims folder for the 
duration of the appeal. 

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis if 
necessary to assess the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s) found present no matter how 
diagnosed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner is specifically requested to 
express an opinion as to whether it is at 
least as likely as not that any 
psychiatric disorder(s) found on 
examination is or are related to the 
veteran's period of service, and if 
existing prior to service, was or were 
aggravated thereby.  If schizophrenia is 
diagnosed, the examiner should be 
requested to estimate its approximate 
date of onset.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for schizophrenia, paranoid 
type on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

